DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/12/2021.

Specification
The disclosure is objected to because of the following:  
Paragraphs [0014 and 0015], “50” which is used to designate the “bypass tank” is also erroneously being used to designate the “proximity sensor” (“52” should be used).  
Paragraph [0018], Applicant uses the Abbreviation “PVDF” without spelling out what it stands for at least once.
Page 5, line 20, word(s) seems to be missing between “cleaned physically” and “cleaned periodically”.
Appropriate correction is required.

Drawings
The drawings are objected to because of the following:  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “52” (figure 2).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “90” has been used to designate both the “transfer solenoid” and the lower chlorine valve in figure 2; and because reference character “66” is used to designate two different lines in figure 2.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 4 and 9 are objected to because of the following:
Claim 1, line 4, “of” is missing after “permeate side”.
Claim 4, line 2, the range “has a volume of 25 L or more or 50 L or more” include unnecessary words since “50 L or more” is already included in “25 L or more”.
Before using the Abbreviation “PVDF” in claim 9, it should be spelled out at least once in the claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 4, 7-10, and 12 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  The claims are indefinite because of the following reasons:  
The following terms lack antecedent basis:  “the permeate tank” (claim 4); and “the membrane unit” (claims 7-10).
Claim 10 is indefinite since it does not include what the lower section horizontal cross sectional area is being compared with, i.e. smaller than what?  
Claim 12, line 3 is unclear.  Is “a tanks” intended to be singular or plural or is one or both of the previously claimed tanks intended?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wolff (U.S. 10,675,570 B2).

    PNG
    media_image1.png
    377
    590
    media_image1.png
    Greyscale

Wolff teaches a grey water treatment system comprising a collection tank 2; a membrane filter 7, 8; an activated carbon sorption unit 14; and a treated water tank 15 [as in claims 1 and 11].  He .

Claims 1-2, 6, 9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tada et al. (U.S. 2011/0094963 A1), hereinafter “Tada”.

Tada teaches a grey water treatment system comprising a collection tank 10; a PVDF (paragraph [0067], last line) membrane filter 15; an activated carbon sorption unit 17; and a treated water tank 20 [as in claims 1, 9 and 11].  He also teaches a control means 131 [as in claim 6].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-8 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rabie et al. (U.S. 2004/0007525 A1), hereinafter "Rabie" and in further view of either of Wolff or Tada.  
.  

Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Rabie (as modified above), in further view of Lee (U.S. 2014/0027360).   As shown in figure 10, Lee teaches a tank for submerging membranes within feed water, wherein the membranes are positioned is a smaller cross-sectional area of the tank.  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the smaller cross-sectional tank area of Lee in the collection/membrane tank of the modified Rabie, since Lee teaches the benefit of a supporting area for the membranes so that a frame is not required simplifying installation and reducing costs.  He also teaches the benefit of the feed water being above such that energy consumption for filtration can be reduced [0020].  

Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Rabie (as modified above), in further view of Robb et al. (U.S. 10,214,880 B2), hereinafter “Robb”.  Robb teaches a graywater system including a tank 26 having a level sensor 31 that can be a hydrostatic pressure transducer and a controller calculating the volume (236; figure 9).  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to  have the level sensor of Robb in the invention of the modified Rabie, since Robb teaches the benefit of preventing excessive chlorination cycles and monitoring leaks (col. 10, lines 35-50; col. 4, lines 19-21).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRY K CECIL/Primary Examiner, Art Unit 1778